Citation Nr: 0418623	
Decision Date: 07/13/04    Archive Date: 07/27/04

DOCKET NO.  99-04 149A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been presented 
sufficient to reopen a claim for entitlement to service 
connection for a left knee disability.


REPRESENTATION

Appellant represented by:	M.J. Mooney, attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 

INTRODUCTION

The veteran served on active duty from August 20, 1968 to 
September 9, 1968.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 1999 rating decision of the Atlanta, 
Georgia Department of Veterans Affairs (VA) Regional Office 
(RO), which determined that new and material evidence had not 
been presented sufficient to reopen a claim for entitlement 
to service connection for a left knee disability.  The 
veteran appealed, and in December 2000, the Board denied the 
claim.  

The veteran appealed to the United States Court of Veterans 
Appeals (now the United States Court of Appeals for Veterans 
Claims, hereinafter the Court).  In June 2001, while his case 
was pending at the Court, the VA's Office of General Counsel 
and appellant's representative filed a Joint Motion 
requesting that the Court vacate the Board's December 2000 
decision.  That same month, the Court issued an Order 
vacating the December 2000 Board decision.  In May 2002, the 
Board again denied the claim.  In January 2004, the Court 
vacated the Board's May 2002 decision and remanded the claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A review of the Court's January 2004 Order shows that it 
essentially noted that prior to its May 2002 decision, the 
Board had received additional medical evidence from the 
veteran which had not been reviewed by the RO.  Nevertheless, 
the Board denied the claim without remanding the claim to the 
RO for readjudication.  Citing 38 C.F.R. § 20.1304 (as in 
effect February 22, 2002).  However, in the Court's January 
2004 Order, it noted that in a decision on May 1, 2003, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated 38 C.F.R. § 19.9(a)(2) and 
(a)(2)(ii).  See Disabled American Veterans et. al. v. 
Secretary of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 
2003).  The Federal Circuit held that 38 C.F.R. § 19.9(a)(2) 
was invalid because, in conjunction with 38 C.F.R. § 20.1304, 
it allowed the Board to consider additional evidence without 
having to remand the case to the agency of original 
jurisdiction (AOJ) for initial consideration and without 
having to obtain the appellant's waiver, and that this was 
contrary to 38 U.S.C. § 7104.  Accordingly, the claim must be 
remanded to the RO so that the RO may consider the claim in 
light of the evidence received subsequent to its last 
decision.  

The Board further notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and implementing 
regulations apply in the instant case.  The record does not 
contain notice, however, required under the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). Under the 
circumstances, the veteran should be notified of the VCAA and 
how it applies to his present appeal to reopen his claim for 
a left knee disability.

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the AMC for the following actions:

1.  As the veteran has not yet received 
the notice required under the VCAA, the 
RO must review the claims file and ensure 
that all notification action required by 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is completed.  
In particular, the RO should (1) inform 
the claimant about the information and 
evidence not of record that is necessary 
to substantiate the claim; (2) inform the 
claimant about the information and 
evidence that VA will seek to provide; 
and (3) inform the claimant about the 
information and evidence the claimant is 
expected to provide.  See also Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).   

2.  If the veteran informs VA of evidence 
that is not of record, the RO should take 
the appropriate steps to obtain such 
evidence pursuant to 38 C.F.R. § 3.159.  

3.  The RO should then readjudicate the 
issue on appeal, with consideration of 
the evidence submitted directly to the 
Board in January 2002 as well as any 
other evidence not already considered by 
the RO.  If the determination remains 
unfavorable to the appellant, he should 
be provided with a supplemental statement 
of the case (SSOC) that addresses all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered.  The appellant 
should be given an opportunity to respond 
to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




